Case 2:21-cv-00513-WSH Document 1-2 Filed 04/16/21 Page 1 of 47




   Exhibit A
           Case 2:21-cv-00513-WSH Document 1-2 Filed 04/16/21 Page 2 of 47

                     MOYNIHAN LAW, P.C.
                      2 Chatham Center, Suite 230 Pittsburgh, PA 15219
                           Phone: 412.889.8535 Fax: 800.997.8192




March 18, 2021

Sent via USPS Certified Mail No. 7017 3040 0000 9360 8938,
Return Receipt Requested

Quantum3 Group, LLC
12006 98th Ave NE, Suite 200
Kirkland, WA 98034-4218

Re:        Stacy Ford et al v. Quantum3 Group, LLC et al
           Case No.: GD-21-002520
           Our Matter No.: 2154-02

To Whom it May Concern:

Enclosed please find a copy of the Complaint that was electronically filed in the Court of Common
Pleas of Allegheny County, Pennsylvania.

Please feel free to contact me to discuss this matter.

Sincerely,
       I



Mark G. Moynihan, Esq.
Attorney for Plaintiff

MGM/tam
Enc.
                Case 2:21-cv-00513-WSH Document 1-2 Filed 04/16/21 Page 3 of 47

    Supreme Court of Pennsylvania
              Court of Common Pleas                                 For Prothonotary Use Only:
                  C'vil Cover Sheet                                 Docket No:
    _ _ _ _ _A
             _L              · --:-- - - County
               _L_E_G_H_E_N_v_


      The h!f'cmnation collected on this frm n is used solely f or court administration p urposes. This fo rm does not
      supplement or replace the fili11g and service 0("17leadi11gs or other papers as required by law or rules of'co urt.
    Commencement of Action:
s    IE! Complaint         D Writ of Summons                    D   Petition
     D Transfer from Another Jurisdiction                       D   Declaration of Taking
E
    Lead Plaintiffs Name:                                             Lead Defendant's Name:
C     Stacy Ford                                                        Second Round Sub LLC
T
                                                                        Dollar Amount Requested:      Owithin arbitration limits
I   Are money damages requested? IEI Yes                  □ No                (check one)             IE)outside arbitration limits
0
N    Is this a Class Action Suit?            IEI Yes      □ No           Is this an MDJ Appeal?           □ Yes        IE! No

A        Name of Plaintiff/Appellant's Attorney:   Kevin Abramowicz

                     □      Check here if' you have no attorney (are a Self-Represented [Pro Sel Litigant)

    Nature of the Case:        Place an "X" to the left of the ONE case category that most accurately describes your
                              PRIMARY CASE. If you are making more than one type of claim, check the one that
                              you consider most important.

    TORT (do not include Mass Tort)            CONTRACT (do not include Judgments)          CIVIL APPEALS
     D Intentional                              D Buyer Plaintiff                            Administrative Agencies
     D Malicious Prosecution                    D Debt Collection: Credit Card               D Board of Assessment
     D Motor Vehicle                            D Debt Collection: Other                     D Board of Elections
     D Nuisance                                                                              D Dept. of Transportation
     0 Premises Liability                                                                    D Statutory Appeal: Other
s    D Product Liability (does not include         D   Employment Dispute:
          mass tort)
E     D Slander/Libel/ Defamation                      Discrimination
C     [El Other:                                   D   Employment Dispute: Other             D   Zoning Board
                                                                                             D   Other:
T
I                                                  D   Other:
    MASS TORT
0    0 Asbestos
N    D Tobacco
     □ Toxic Tort - DES
     D Toxic Tort - Implant                    REAL PROPERTY                                MISCELLANEOUS
     D Toxic Waste                              D Ejectment                                  D Common Law/Statutory Arbitration
     D Other:                                   D Eminent Domain/Condemnation                D Declaratory Judgment
B                                               D Ground Rent                                D Mandamus
                                                D Landlord/Tenant Dispute                    D Non-Domestic Relations
                                                D Mortgage Foreclosure: Residential             Restraining Order
    PROFESSIONAL LIABLITY                       D Mortgage Foreclosure: Commercial           D Quo Warranto
     D Dental                                   D Partition                                  D Replevin
     D Legal                                    D Quiet Title                                D Other:
     D Medical                                  D Other:
     D Other Professional :


                                                                                                                  Updated 1/1/2011
     Case 2:21-cv-00513-WSH Document 1-2 Filed 04/16/21 Page 4 of 47




         IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY,
                            PENNSYLVANIA

ST ACY FORD and STEPHEN FORD,              CIVIL DIVISION
individually and on behalf of all others
similarly situated,                        No.

       Plaintiffs,                         CLASS ACTION

                                           CLASS ACTION COMPLAINT
V.

SECOND ROUND SUB LLC, and
QUANTUM3 GROUP LLC,

       Defendants.

                                           Filed on behalf of Plaintiffs:
                                           Stacy Ford and Stephen Ford

                                           Counsel of record for Plaintiffs:

                                           Kevin Abramowicz
                                           PA ID No . 320659
                                           Kevin Tucker
                                           PA ID No . 312144
                                           East End Trial Group LLC
                                           6901 Lynn Way, Suite 215
                                           Pittsburgh, PA 15208
                                           (412) 223-5740- office
                                           (412) 626-7101 -fax
                                           kabramowicz@eastendtrialgroup.com
                                           ktucker@eastendtrialgroup.com

                                           Attorney .for Plaintiffs

                                           Other Attorneys On Signature
      Case 2:21-cv-00513-WSH Document 1-2 Filed 04/16/21 Page 5 of 47




          IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY,
                             PENNSYLVANIA

 ST ACY FORD and STEPHEN FORD,                   CIVIL DIVISION
 individually and on behalf of all others
 similarly situated,                             No.

        Plaintiffs,                              CLASS ACTION


 V.

 SECOND ROUND SUB LLC, and
 QUANTUM3 GROUP LLC,

        Defendants.

                                    NOTICE TO DEFEND

         YOU HA VE BEEN SUED IN COURT. If you wish to defend against the claims set
forth in the following pages, you must take action within TWENTY (20) days after this
Complaint and Notice are served, by entering a written appearance personally or by attorney and
filing in writing with the court your defenses or objections to the claims set forth against you.
You are warned that if you fail to do so the case may proceed without you and a judgment may
be entered against you by the court without further notice for any money claimed in the
Complaint or for any claim or relief requested by the Plaintiffs. You may lose money or property
or other rights important to you.

     YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU
DO NOT HA VE A LAWYER, GO TO OR TELEPHONE THE OFFICE SET FORTH
BELOW. THIS OFFICE CAN PROVIDE YOU WITH INFORMATION ABOUT
HIRING A LAWYER.

     IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE MAY BE
ABLE TO PROVIDE YOU WITH INFORMATION ABOUT AGENCIES THAT MAY
OFFER LEGAL SERVICES TO ELIGIBLE PERSONS AT A REDUCED FEE OR NO
FEE.

                               LA WYER REFERRAL SERVICE
                               Allegheny County Bar Association
                                  11 th Floor Koppers Building
                                       436 Seventh Avenue
                                       Pittsburgh, PA 15219
                                          (412) 261-5555
      Case 2:21-cv-00513-WSH Document 1-2 Filed 04/16/21 Page 6 of 47




             IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY,
                                PENNSYLVANIA

 STACY FORD and STEPHEN FORD ,                         CIVIL DIVISION
 individually and on behalf of all others
 similarly situated,                                   No.

         Plaintiffs,                                   CLASS ACTION


 V.

 SECOND ROUND SUB LLC, and
 QUANTUM3 GROUP LLC,

         Defendants.

                                 CLASS ACTION COMPLAINT

        Stacy Ford and Stephen Ford (collectively the " Fords" or "Plaintiffs''), individually and

on behalf of all others similarly situated, bring this action against Second Round Sub LLC

("Second Round"), and Quantum3 Group LLC ("Quantum3") (collectively "Defendants"), and

allege as follows:

                                   NATURE OF THE ACTION

        1.      This action seeks damages, attorneys' fees, and costs against Defendants for their

violations of the Fair Debt Collection Practices Act ("FDCPA"), 15 U.S.C. §§ 1692 et seq.

                                 JURISDICTION AND VENUE

        2.      The Court has subject matter jurisdiction over the claims at issue under 28 U.S.C .

§ 1331 and 15 U.S.C. § 1692.

        3.      The Court has personal jurisdiction over Defendants because the claims at issue

arose in this district and Defendants do substantial business in this district.

       4.       Venue is proper under 28 U.S.C. § 1391 because a substantial part of the events

and/or omissions at issue occurred in this district.
      Case 2:21-cv-00513-WSH Document 1-2 Filed 04/16/21 Page 7 of 47




                                            PARTIES

         5.     The Fords are residents of Allegheny County, Pennsylvania.

         6.     Second Round is a corporation with a principal place of business in Austin,

Texas.

         7.     Quantum3 is a corporation with a principal place of business in Kirkland,

Washington.

         8.     Second Round buys consumer debt and attempts to collect that debt for profit.

         9.     Second Round purchases consumer debt at steep discounts, most (if not all) times

for pennies on the dollar.

         I 0.   Quantum3 helps debt collectors like Second Round to collect debt from

consumers.

         11.    Second Round hired Quantum3 to assist it in the collection of debt with respect to

the Fords and the classes (as defined below).

         12.    Defendants use instrumentalities of interstate commerce, such as telephone, mail,

and the internet, to collect on debt.

                                   FACTUAL ALLEGATIONS

         13.    On March 20, 2020, Defendants filed a proof of claim in the Fords' bankruptcy

case in an attempt to collect a debt (the "POC").

         14.    The POC concerned a Synchrony Bank account (the "Account").

         15.    The Account was used for personal, family, and/or household purposes.

         16.    The POC represented that the Account was owed in the amount of $5,081.95.

         17.    The POC also represented this amount did not include interest or other charges.

         18.    A balance itemization sheet attached to the POC repeated these representations.



                                                4
      Case 2:21-cv-00513-WSH Document 1-2 Filed 04/16/21 Page 8 of 47




       19.      On May 21 , 2020, the Fords objected to the POC on the basis that it did not

accurately reflect the amount owed.

       20.      On June 4, 2020, Defendants filed an amended POC.

       21.      Like the first POC, the amended POC represented that the Account was owed in

the amount of $5,081.95, and that this amount did not include interest or other charges.

       22.      Defendants, however, attached documents related to the Account that stated

otherwise.

       23.      For example, the Account's charge-off statement represented the Account's

principal balance was 4,320.47 at charge-off and that the Account accrued $761.71 in finance

charges at the time of charge-off.

       24.      According to the statements attached to the amended POC, the Account included

purchases and cash advances, and the interest charged on these balances was as high as 19. 99%.

       25.      The statements also represented that fees had been charged but did not disclose in

what amounts.

       26.      Defendants failed to attach enough statements to allow the Fords to calculate the

amount Defendants claimed was owed.

       27.      Defendants attested to the accuracy and truthfulness of the representations made

in their POCs under the penalty of perjury.

       28.      Defendants' representations in the POCs were false, misleading, and deceptive,

because Defendants represented that the Account did not include interest and fees when the

Account actually included interest and fees.




                                                 5
      Case 2:21-cv-00513-WSH Document 1-2 Filed 04/16/21 Page 9 of 47




       29.     Defendants knew they overstated the principal owed on the Account and that the

Account included interest and fees because the creditor gave written records to Defendants when

Defendants allegedly bought the Account.

       30.     These records showed the Account included principal, interest, and fees.

       3 I.    Defendants knew the Account included principal, interest, and fees.

       32.     Despite this knowledge, Defendants instructed their employees and agents to file

the POCs, falsely overstating the principal owed on the Account and falsely asserting that no

interest or fees were included in the Account.

       33.     Defendants regularly file POCs that only list principal on the defaulted open-end

credit accounts that Defendants purchase, even though Defendants know the accurate amount of

principal, interest, and fees owed on the accounts underlying Defendants' claims.

       34.     Defendants' practice of misreporting the principal, interest, and fees on the proofs

of claim it files in consumer bankruptcy cases is a material violation of the FDCPA.

       35.     Although it always was necessary to accurately list principal, interest, and fees on

debts underlying proofs of claim, the bankruptcy rules were amended in 2011 to specifically

require the itemization of interest and fees on proof of claim filings regarding open-end

consumer credit accounts. See In re Maddux, 567 B.R. 489, 493-95, 500 (Bankr. E.D. Va. 2016);

Fed. R. Bankr. P. 300l(c)(2)(A).

       36.     The purpose of this amendment is obvious: the accurate disclosure of principal,

interest, and fees is necessary to properly and fully evaluate claims filed in bankruptcy

proceedings. See Fed. R. Bankr. P. 300l(c)(2) Advisory Committee's Notes to 201 I amendments

("Subdivision (c)(2) is added to require additional information to accompany proofs of claim

filed in cases in which the debtor is an individual. When the holder of a claim seeks to recover-



                                                 6
     Case 2:21-cv-00513-WSH Document 1-2 Filed 04/16/21 Page 10 of 47




in addition to the principal amount of a debt-interest, fees, expenses, or other charges, the proof

of claim must be accompanied by a statement itemizing these additional amounts with sufficient

specificity to make clear the basis for the claimed amount.").

       37.     By intentionally misstating the principal owed, and by falsely stating that no

interest or fees are included in a proof of claim, creditors and debt collectors deny debtors the

information necessary to evaluate proof of claim filings.

       38.     Defendants routinely and intentionally misstate the principal, interest, and fees on

proofs of claim despite knowing that this conduct deprives debtors of the information necessary

to evaluate Defendants' claims.

       39.     Defendants' routine misstatements are also harmful because the misstatements

conceal the fact that Defendants are attempting to collect interest and fees they are not permitted

by law to charge or collect.

       40.     The Account included interest and fees charged on purchases and cash advances

at a rate ofup to 19.99%.

       41.     Several courts have held that the entire balance of a credit card is a direct loan

governed by a law called the Consumer Discount Company Act ("COCA"). See, e.g., Lutz v.

Portfolio Recovery Assocs. , LLC, No. 20-cv-676, 2021 U.S. Dist. LEXIS 9052 (W.D. Pa. Jan.

19. 2021); Hutchison v. Cavalry SPV I LLC, No. 19-cv-1001 , 2020 U.S. Dist. LEXIS 182146

(W.D. Pa. Oct. 1, 2020).

       42.     And it has long been recognized that cash advances are direct loans governed by

the COCA. See, e.g. , Exhibit 1, pp. 19-20, Department of Banking Letter (Nov. 19, 2011).




                                                 7
      Case 2:21-cv-00513-WSH Document 1-2 Filed 04/16/21 Page 11 of 47




        43.        The CDCA prohibits debt buyers from charging, collecting, contracting for, or

receiving interest and fees that exceed the interest a debt collector is permitted by law to charge

without a CDCA license. 7 P.S. § 6203.A.

        44.        Debt buyers without a CDCA license cannot charge more than 6% simple interest

per year. 41 P.S. § 20l(a).

       45.     Neither Second Round nor Quantaum3 holds a license under the CDCA.

       46.         In fact, neither is licensed under any Pennsylvania law.

       47.         The CDCA accordingly limits Defendants to charging, collecting, contracting for,

or receiving no more than 6% simple interest per year.

       48.     Yet Defendants allegedly bought the Account and attempted to collect and receive

its full balance, even though the Account included interest and fees that aggregated above 6%

simple interest.

       49.     By purchasing the Account, Defendants contracted for interest above 6%.

       50.     And by attempting to collect the Account, Defendants attempted to collect and

receive interest above 6%.

       51.     Defendants were not permitted by law to contract for, collect, or receive the full

balance of the Account because Defendants did not obtain a CDCA license to attempt to co llect

and receive interest above the default 6% cap provided in 41 P.S. § 20l(a).

       52.     Defendants concealed and failed to disclose this fact by filing POCs that did not

itemize the Account or provide account statements concerning the composition of the Account.

       53.     Accordingly, the rights of the Fords and other similarly situated individuals were

harmed as Defendants misrepresented the composition of the debts at issue in various proofs of




                                                    8
      Case 2:21-cv-00513-WSH Document 1-2 Filed 04/16/21 Page 12 of 47




claim and Defendants attempted to charge, contract for, collect, and receive interest and fees

Defendants were not permitted by law to charge, contract for, collect, or receive.

       54.     As a result of Defendants' actions, the rights of the Fords and those similarly

situated were violated, and the Fords and the class members suffered injury in fact.

                                    CLASS ALLEGATIONS

       55.     Plaintiffs bring this action individually and on behal f of all others similarly

situated under Rules 23(a) and 23(b)(3) of the Federal Rules of Civil Procedure.

       56.     Plaintiffs seek to certify the following classes:

       The Proof of Claim Class

       "All individuals with a bankruptcy filed in Pennsylvania in which Defendants,
       within the applicable statute of limitations, filed a proof of claim seeking to
       collect on an open-end credit account without itemizing the interest and fees on
       the debt underlying the proof of claim."

       The COCA Class

       "All individuals with a bankruptcy filed in Pennsylvania in which Defendants,
       within the applicable statute of limitations, filed a proof of claim seeking to
       charge, contract for, co llect, or receive interest and fees that aggregated in excess
       of 6% on the debt underlying the proof of claim."

       57.     The Fords reserve the right to expand, narrow, or otherwise modify the classes as

the litigation continues and discovery proceeds.

       58.     Numerosity: The classes are so numerous thatjoinder is impracticable. On

information and belief. the members of the classes number in the hundreds.

       59.     Ascertainability: The classes are ascertainable because Defendants, the courts,

and creditors maintain and collect relevant information on each class member.




                                                   9
      Case 2:21-cv-00513-WSH Document 1-2 Filed 04/16/21 Page 13 of 47




        60.     Typicality: Plaintiffs' claims are typical of the claims of the classes because the

claims of Plaintiffs and the classes are based on the same legal theories and arise from the same

conduct.

        61.     Commonality and Predominance: Plaintiffs and the class members share

numerous common questions of law and fact that will drive the resolution of this litigation and

predominate over any individual issues. For instance, each class member requires the same

evidence and the same legal arguments to prove whether Defendants practice of overstating

principal and falsely stating that their proofs of claim include no interest or fees , as well as

Defendants' practice of attempting to collect interest and fees Defendants are not permitted by

law to charge or collect, is unlawful. Similarly, Defendants' practice of overstating principal and

falsely stating that their proofs of claim include no interest or fees, as well as Defendants'

practice of attempting to collect interest and fees that Defendants are not permitted by law to

charge or collect, either is unlawful as to all class members or as to none of them . These common

questions and other similar common questions of law and fact will drive the resolution of this

litigation and predominate over any individual issues.

       62.      Adequacy: Plaintiffs are adequate representatives of the classes because

Plaintiffs' interests do not conflict with the interests of the class members. Plaintiffs will fairly,

adequately, and vigorously represent and protect the interests of the classes, and Plaintiffs have

no interests antagonistic to the classes. Plaintiffs also have retained counsel who are competent

and experienced in the prosecution of class action litigation generally, and FDCPA litigation on a

class and individual basis specifically.

       63 .     Superiority: The injury sustained by each class member is not of such magnitude

that it is economically feasible to prosecute individual actions against Defendants. Requiring



                                                  10
     Case 2:21-cv-00513-WSH Document 1-2 Filed 04/16/21 Page 14 of 47




many injured plaintiffs to file individual actions would impose a crushing burden on the court

system and almost certainly lead to inconsistent judgments. By contrast, class treatment presents

far fewer management difficulties and provides benefits of a single adjudication, economies of

scale, and comprehensive supervision by a single court.

                                           COUNTI
                      Violation of the Fair Debt Collection Practices Act
                                    15 U.S.C. §§ 1692, et seq.

       64.     This claim is brought individually and on behalf of the classes.

       65 .    Plaintiffs are consumers, the Account is a debt, and Defendants are debt collectors

under the FDCPA. 15 U.S.C. §§ 1692a(3), (5), (6).

       66.     Defendants' actions and practices described herein constitute false, deceptive, or

misleading representations or means in connection with the collection of a debt, in violation of

15 U.S.C. § I 692e, and unfair or unconscionable means to collect or attempt to collect any debt,

in violation of 15 U.S.C. § I 692f.

       67.     As a result of Defendants' failure to comply with the provisions of the FDCPA,

and the resulting injury and harm Defendants' failure caused, Plaintiffs and the class members

are entitled to actual damages, statutory damages, and attorneys' fees and costs under 15 U.S.C.

§ 1692k.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for the following relief:

       a.      An order certifying the proposed classes;

       b.      An order appointing Plaintiffs as class representatives and
               Plaintiffs' counsel as class counsel;

       c.      An order awarding actual , statutory, and all other damages
               available by law, along with pre-and post-judgment interest;



                                                II
    Case 2:21-cv-00513-WSH Document 1-2 Filed 04/16/21 Page 15 of 47




     d.      An order awarding attorneys' fees and costs;

     e.      An order declaring Defendants' conduct unlawful;

     f.      An order awarding all other relief that is just, equitable, and
             appropriate.

                                 JURY TRIAL DEMANDED

     Plaintiffs request a jury trial on all claims so triable.

                                                      Respectfully Submitted,

Dated: March 18, 2021                         By:     Isl Kevin Abramowicz
                                                      Kevin Abramowicz
                                                      Kevin Tucker
                                                      East End Trial Group LLC
                                                      6901 Lynn Way, Suite 215
                                                      Pittsburgh, PA 15208
                                                      (412) 223-5740
                                                      kabramowicz@eastendtrialgroup.com
                                                      ktucker@eastendtrialgroup.com

                                                      Mark G. Moynihan
                                                      Moynihan Law PC
                                                      2 Chatham Center, Suite 230
                                                      Pittsburgh, PA 15219
                                                      (412) 889-8535
                                                      mark@moynihanlaw.net

                                                      Attorneys for Plaintiffs




                                                 12
      Case 2:21-cv-00513-WSH Document 1-2 Filed 04/16/21 Page 16 of 47




                                        VERIFICATION

       The undersigned, Mark G. Moynihan, states that he is the attorney for the Plaintiffs,

Stacy Ford and Stephen Ford, he is authorized to take this Verification on behalf of the said

Plaintiffs and verifies that the statements made in the foregoing Complaint are true and correct to

the best of his knowledge, information and belief, based upon the information provided to him

by the Plaintiffs. A Verification signed by the Plaintiffs will be provided to Defendants upon

request. The undersigned understands that false statements herein are made subject to the

penalties of 18 Pa.C.S § 4904, relating to unsworn falsification to authorities.


Dated: March 17, 2021                                 /s/ Mark G. Moynihan
                                                      Mark G. Moynihan

                                                      Attorney for Plaintiffs




                                                 13
Case 2:21-cv-00513-WSH Document 1-2 Filed 04/16/21 Page 17 of 47




                 EXHIBIT 1
  Case 2:21-cv-00513-WSH Document 1-2 Filed 04/16/21 Page 18 of 47




                                    November 19, 2001




*************************
**************************
*****************************
************
****************************

Dear**************:

This letter wil l respond to the letter ("Letter") that you sent to Mr. Victor Seesholtz,
Chief of the Compliance Division ("Division") of the Pennsylvania Department of
Banking ("Department"), concerning numerous issues you raised about your client's
("Client") plans to engage in certain activities that may fall under the jurisdiction of the
Consumer Discount Company Act ("COCA"), 7 P.S. § 6201 et seq. This letter will
address the issues that you raised in the order that you raised them in your Letter.

Background

        Client is a******** corporation that was incorporated during the summer of
**** and has its principal office located in*************. Client is a wholly owned
subsidiary of a [redacted]. Client intends to purchase what you describe in your letter as
"distressed consumer debt", Letter at I, from creditors either once or on an ongoing basis.
Client will purchase these distressed consumer debts by assignment from the creditors in
question. You explain that Client intends to purchase by assignment the following kinds
of debt:

                           1. charged-off credit card accounts from lenders, banks, or
                              other chartered financial institutions
                           2. charged-off credit card accounts from retail merchants or
                              sellers
                           3. charged-off retail installment paper
                           4. charged-off motor vehicle paper
                           5. charged-off closed-end installment loans, or charged-off
                              revolving loan accounts, from state or federally chartered
                              financial institutions that either originated the account or
                              acquired the account
    Case 2:21-cv-00513-WSH Document 1-2 Filed 04/16/21 Page 19 of 47




                               6. charged-off closed-end installment loans or revolving loan
                                  accounts from creditors or assignors that are not state or
                                  federally chartered financial institutions.

You note in your Letter that Client does not intend to purchase loans secured by
residential real estate. You also explain that, although Client will own the accounts in
question, Client will not employ collection personnel and will not directly collect or
'enforce", Letter at 2, the accounts. Rather, the actual collection efforts related to the
debts purchased by Client will be done exclusively by state licensed collection agencies 1
or outside counsel, presumably hired by Client. You further state that Client currently
contemplates collecting (by and through its collection agents) only the balance due on the
debts on the date of purchase by the Client without Client assessing any additional
interest, fees, or other char~s. However, you also state that, at some point in the future,
Client may consider charging and collecting up to six percent interest on the balance due
on a debt, but will never seek to collect interest in excess of six percent. 2

        Finally, you explain Client's plans to purchase consumer credit accounts that
involve debtors who have filed for protection under the bankruptcy statutes of the United
States.

Questions #I and #2

You state in your letter:

                  [a]s I understand, the interpretation of the COCA by the
                  Department, only a domestic Pennsylvania corporation, or
                  a foreign corporation that has filed for ' domestication,' can
                  obtain such license, and a licensee must maintain an office
                  in Pennsylvania.

Letter at 3.

Answer

        Your understanding is correct. Under the COCA, a license may only be granted
to a, "domestic business corporation organized under or existing by virtue of the Business
Corporation Law of this Commonwealth." 7 P.S. §6203.A. In addition, foreign
corporations that have become domesticated pursuant to the Pennsylvania Business
Corporation Law may also be Iicensed under the COCA, since such domesticated foreign
corporations are no longer considered to be foreign business corporations and have all of
the powers and privileges of domestic business corporations. See 15 Pa.C.S. §§ 4161-
4162; August 29, 1996 Letter of Staff Counsel Valentino F. DeGiorgio III.


1
  The Department only issues a separate license to engage in collection activity to collector-repossers under
the Motor Vehicle Sales Finance Act, 69 P.S. § 601 et seq.
2
  The Department assumes that by six percent you mean six percent simple interest per annum.


                                                     2
  Case 2:21-cv-00513-WSH Document 1-2 Filed 04/16/21 Page 20 of 47




        You are also correct in your understanding that the COCA requires a licensee to
have an office in Pennsylvania. Section 3.A. of the COCA specifically refers to activity,
"in this Commonwealth." 7 P.S. § 6203.A. In addition, the COCA specifically refers to
a licensee' s principal place of business in Pennsylvania. 7 P.S. § 6208. Furthermore, the
license issued to a licensee must specify an office address. Id. The Department takes the
position that it is the intention of the General Assembly that each licensee shall have a
principal place of business in Pennsylvania.

Question #3

You state in your Letter:

               [a]s I understand the manner in which the Department
               interprets the COCA, the licensing obligation applies to
               entities making or brokering closed-end installment loans
               for $25,000 or less, or revolving loan accounts with a credit
               line up to $25,000, and charging or collecting interest in
               excess of the interest rate that the lender otherwise would
               be permitted to charge.

Letter at 4.

Answer

The scope of the COCA is set by Section 3 which states:

        A.     On and after the effective date of this act, no person shall
               engage or continue to engage in this Commonwealth, either
               as principal, employe, agent or broker, in the business of
               negotiating or making loans or advances of money for/
               credit, in the amount or value of twenty-five thousand
               dollars ($25,000) or less, and charge, collect, contract for or
               receive interest, discount, bonus, fees, fines, commissions,
               charges, or other considerations which aggregate in excess
               of the interest that the lender would otherwise be permitted
               by law to charge if not licensed under this act on the
               amount actually loaned or advanced, or on the unpaid
               principal balances when the contract is payable by stated
               installments except a domestic business corporation
               organized under or existing by virtue of the Business
               Corporation Law of this Commonwealth, after first
               obtaining a license from the Secretary of Banking of the
               Commonwealth of Pennsylvania in accordance with the
               provisions of this act.




                                             3
  Case 2:21-cv-00513-WSH Document 1-2 Filed 04/16/21 Page 21 of 47




       B.      Any person who shall hold himself out as willing or able to
               arrange for or negotiate such loans of twenty- five thousand
               dollars ($25,000), or less where the interest, discount,
               bonus, fees, fines, commissions or other considerations in
               the aggregate exceeds the interest that the lender would
               otherwise be permitted by law to charge or who solicits
               prospective borrowers of such loans of twenty-five
               thousand dollars ($25,000), or less shall be deemed to be
               engaged in the business contemplated by this act, unless
               otherwise permitted by law to engage in such activities.
               The referring borrowers to a licensee shall not be deemed
               to be engaged in the business contemplated by this act if no
               charge, no matter how denominated, for such reference is
               imposed on the prospective borrower by the person making
               the reference. No licensee shall knowingly include in any
               loan under this a::t any amount which is to be paid by the
               borrower to another as a fee or charge, no matter how
               denominated, for referring said borrower to the licensee.

7 P.S. § 6203 (emphasis added). You will note that instead of reproducing the phrase,
"loans or advances of money on credit" as that phrase appears in Purdon's Pennsylvania
Statutes at 7 P.S.? 6203.A, the Department reproduced above, "loans or advances of
money!!!. credit". Through research and study, the Department has discovered that an
unofficial error changed the Purdon' s text of Section 3 .A. from "or" to "on".

        As originally enacted in 1937, Section 3.A of the COCA stated, "the business of
negotiating or making loans or advances of money!!!. credit ... " Act of April 8, 1937,
P.L. 262, No. 66, § 3 (emphasis added). However, the text of Section 3.A of the COCA
in Purdon's Pennsy lvania Statutes Annotated currently reads, "the business of negotiating
or making loans or advances of money!!.!! credit ..." 7 P.S. § 6203.A (emphasis added).
The change from the word "or" to the word "on" was the result of an unofficial error
when the statute was amended in 1963 by the Act of July 30, 163, P.L. 335, No. 183, § 1
(" 1963 Amendment"). A review of the text of the 1963 Amendment immediately reveals
that the word "on" in Section 3.A of the COCA was neither in italics, which would
indicate new language, nor in brackets, which would indicate deleted language. The
purpose of the 1963 Amendment, insofar as it amended Section 3.A of the COCA, was
simply to change the dollar figure in Section 3.A of the COCA from $2,000 to $3,500.
Thus, it was not the intention of the General Assembly to change the word "or" in
Section 3.A to the word "on." This is why Section 18 of the COCA (penalties) still reads
in Purdon's in relevant part," ... and who shall engage in the business of negotiating or
making loans or advances of money !!!. credit .. :· 7 P.S. § 6218 (emphasis added).

       An understanding of this issue is important because, by using the word "or" in
Section 3.A above in 1937, the General Assembly included within the scope of the
COCA, "the business of negotiating or making ... loans or advances of . .. credit." Act
of April 8, 1937, P.L. 262, No. 66, § 3. The ability to lend credit is well recognized.



                                            4
  Case 2:21-cv-00513-WSH Document 1-2 Filed 04/16/21 Page 22 of 47




Gray v. Brackenridge, 2 P&W 75 (Pa. 1830); 45 American Jurisprudence, Second
Edition, Interest and Usury,? 113. The word "advance" may be the equivalent of the
word "loan." See Words and Phrases, Volume 2A, "Advance; Advances," West
Publishing Co. (I 955).

        Thus, the General Assembly intended the COCA to apply broadly to all loans or
advances of money or credit. For example, at the time the COCA was enacted in 193 7,
Pennsylvania courts generally held that the credit a store advanced to a customer was not
a loan that was subject to usury laws. See Melnicoffv. Huber Investment Co., 12 D. & C.
405 (1929), cited with approval by Equitable Credit and Discount Company v. Geier, 21
A.2d 53, 58 n. 7 (Pa. 1941) . However, because Section 3.A of the COCA applies to loans
or advances of credit as well as to loans or advances of money, such store credit
transactions would fall within the scope of the COCA were it not for the exception for
such transactions found in Section 17 of the COCA.

        Based on the foregoing, it is cear that, as enacted and as currently in force, the
COCA was intended to govern loans or advances of money or loans or advances of
credit. Exceptions to the COCA are found in Section 17 of that act. All loans or
advances of money or credit that meet the other jurisdictional requirements of Section
3.A of the COCA fall under the jurisdiction of the COCA unless they are the subject of
an exception in Section 17 or it is otherwise clear that the person making such a loan or
advance has the legal authority to engage in that activity.

Question #4

You state in your Letter that, "[t]he general usury ceiling for these types of obligations in
Pennsylvania is six percent per year."

Answer

Your statement is generally correct. The general usury statute in Pennsylvania is referred
to as the Loan Interest and Protection Law ("LIPL") and is found at 41 P.S. § 101 et seq.
Section 201 of the LIPL states:

               Except as provided in Article III of this act, the maximum
               lawful rate of interest for the loan or use of money in an
               amount of fifty thousand dollars ($50,000) or less in all
               cases where no express contract shall have been made for a
               less rate shall be six per cent per annum.

41 P.S. § 101 et seq. However, as the text of the LIPL indicates, there are exceptions to
this interest rate limitation for various kinds of loans. 41 P.S. §§ 301 -302. Of course, if
a lender is otherwise authorized to charge a particular interest rate, then the general limit
of six per cent per annum found in the LIPL does not apply. 41 P.S. ? 604.




                                              5
    Case 2:21-cv-00513-WSH Document 1-2 Filed 04/16/21 Page 23 of 47




Question #5

You state in your letter:

                   [a]lthough the COCA does not expressly impose a license
                   obligation merely to acquire or purchase loans regulated
                   under the COCA, the Department takes the position that an
                   entity acquiring loans regulated under the COCA must have
                   the authority to charge interest at the note rate if it exceeds
                   this general interest rate ceiling. If an entity does not have
                   such interest rate authority, then the purchasing entity must
                   either obtain a license or collect interest on the account that
                   does not exceed this general usury limit in the
                   Commonwealth.

Letter at 4.

Answer

        The Department disagrees with your conclusion that the COCA does not impose a
licensing obligation on people who acquire or purchase loans or advances of money or
credit that fall under the jurisdiction of that act and, for the following reasons, believes
that the General Assembly intended to impose just such a licensing obligation.

Title ofAct

        First, the very title of the act gives evidence that the scope of the COCA includes
the sale ofloans. 3 The word "discount", which is part of the title of the COCA
("Consumer Discount Company Act") was explained by one Pennsylvania court as
follows:

                   [d]iscount, as we have seen, is the difference between the
                   price and the amount of the debt, the evidence of which is
                   transferred.

Professional Service Credit Association, Inc. v. O'Hara, 40 D. & C. 291, 296 (1940)
(emphasis added; citations and quotation marks omitted). This demonstrates the intention
of the General Assembly to require Ii censure even to buy and sell loans or advances of
money or credit falling under the jurisdiction of the COCA.

"Negotiating"

       Second, the text of the COCA imposes a licensing obligation to buy and sell loans
or advances of money or credit that fall under the scope of the COCA. Section 3.A of the
COCA specifically requires a person to obtain a license if that person is in the business
3
    "The title and preamble of a statue may be considered in the construction thereof." I Pa.C.S. § 1924.


                                                       6
  Case 2:21-cv-00513-WSH Document 1-2 Filed 04/16/21 Page 24 of 47




of, "negotiating," 7 P.S. § 6203.A, loans or advances of money or credit. In the world of
lending and finance, the word "negotiate" includes arranging a transaction, but it also
means more than that. The COCA was enacted in 1937, see Act of April 8, 1937, P.L.
262, No. 66, and a legal dictionary from that era defines the word negotiate as follows:

              [t]he power to negotiate a bill or note is the power to
              indorse and deliver it to another, so that the right of action
              thereon shall pass to the indorser or holder. 42 Md. 581.
              See 69 N.Y. 386; 30 Minn. 408. A note transferred by
              delivery is negotiated; 49 Mo. App. 153. A national bank,
              under the power to negotiate evidences of debt, may
              exchange government bonds for registered bonds; 69 N .Y.
              383 .

              To negotiate is a general word coming to us from the Latin
              and signifies to carry on negotiations concerning, and so to
              conduct business, to conclude a contract or to transfer or
              arrange. 70 S.W. 186.

Bouvier's Law Dictionary, Baldwin's Century Edition ( 1934) (Banks-Baldwin Law
Publishing Company) at page 843. Thus, at the time of the enactment oftre COCA, the
word "negotiate" was used to describe, among other things, the transfer of evidences of
debt. See also Alford v. Raschiatore, 63 A. 2d 366, 368 (Pa. Super. 1949), which
interpreted "negotiate" broadly in a regulatory context and differently from another
statute in light of legislative intent. The meaning of "negotiate" as it existed when the
COCA was enacted is still used today since "negotiate" is defined as, among other things,
"to transfer (as a bill of exchange) to another by delivery or errlorsement." Merriam
Webster's Collegiate Dictionary (1993 Jdh Ed.). See also 13 Pa.C.S. § 3201 (definition
of "negotiation" in Pennsylvania version of the Uniform Commercial Code).

Collecting or Receiving Unpaid Principal Balances

       Third, section 3.A of the COCA requires licensure under the COCA when a
person would:

                 . . charge, collect , contract for or receive interest,
              discount, bonus, fees, fines, commissions, charges, or other
              considerations which aggregate in excess of the interest that
              the lender would otherwise be permitted by law to charge if
              not licensed under this act on the amount actually loaned or
              advanced, or on the unpaid principal balances when the
              contract is payable by stated installments ...

7 P.S. § 6203 .A (emphasis added ). Thus, licensure is required under the COCA for any
person who collects, contracts for or receives unpaid principal balances. The Department
notes that those are some of the activities that Client seeks to engage in.



                                            7
  Case 2:21-cv-00513-WSH Document 1-2 Filed 04/16/21 Page 25 of 47




Legislative History

        Fourth, the CDCA was passed "on the basis of', Geier, 21 A.2d at 57, a report
written by Secretary of Banking Luther Harr that was submitted to the Pennsylvania
House of Representatives in 1937. See Report from the Department of Banking in
Pursuance to Resolution No. 180 Session 1936 Study Operation of Small Loan
Companies, Appendix to the Legislative Journal, Sessions of 1937 Page 7554 et seq.
("Report"). A copy of the Report is attached for your review. A review of the Report
reveals that the CDCA was passed as comprerensive legislation designed to protect
Pennsylvania consumers from exorbitant interest rates while at the same time making
credit available from legitimate lenders. As the Report puts it:

               the borrowing public must be protected against extortionate
               interest charges and the rates allowed must be sufficient to
               permit the lender to earn a fair return on his invested
               capital.

Report at 7563. Much of the Report is devoted to an analysis of the Department's
experience with the Small Loans Act, Act of June 17, 1915 (P.L. 1012, No. 432),
repealed by Act of March 3, 1976 (P .L. 40, No. 18). Part of that experience included the
Department interceding on behalf of consumers to protect them from strident collection
practices:

               [t]he licenses under the Small Loans Act of Pennsylvania
               are issued by the Secretary of Banking. The licenses are
               issued only after a careful investigation has been made of
               the character and reputation of the applicants. At least once
               each year the Secretary of Banking through his
               representatives makes an examination of the affairs of
               every licensed lender. The scope of this examination
               covers not only the legal aspects of the business but takes
               into consideration also the moral obligation of the lender to
               the borrowing public and society in general.             The
               Department will not permit a lender to use harsh and
               unconscionable collection methods on delinquent
               borrowers who are unable to pay by reason of
               unfortunate circumstances. On the other hand, the
               Department cannot protect the borrower who is able to
               pay his iust obligation but resists every attempt of the
               lender to collect.

Report at 7555 (emphasis added). This passage of the Report is especially relevant to
your inquiry since Client proposes to engage in collection activity by and through outside
counsel or state licensed collection agencies. Letter at 2. From the foregoing, it is clear
that the Department used its authority under the Small Loans Act to protect consumers



                                             8
 Case 2:21-cv-00513-WSH Document 1-2 Filed 04/16/21 Page 26 of 47




throughout the entire life of a loan, including when collection activity became necessary,
and not just when a loan was originated. The Department' s experience with the Small
Loans Act formed the basis of the COCA and it is only reasonable to conclude that the
General Assembly intended for the Department to continue to play the same kind of role
under the COCA and, thus, licensure is required even to buy and sell COCA loan
contracts. In light of this interpretation, the Department has promulgated regulations that
govern the treatment of a consumer's collateral. 10 Pa. Code § 41.5 .

Purpose of the CDCA

        Fifth, if licensure under the COCA was not generally required to purchase loans
or advances of money or credit made pursuant to the COCA and collect the remaining
balances at the rates and charges authorized by the COCA, the ability to protect
consumers from harsh and obstreperous collection practices would be completely
thwarted. In addition, it was also not the intention of the General Assembly to allow
people to avoid licensure under the COCA simply by acquiring such debts by assignment
from their originators.

Sale of Loan Contracts Regulated

        Sixth, the Department has consistently interpreted the COCA as governing the
sale of COCA loan contracts. The Department has promulgated a regulation that explains
when and how loan contracts may be sold or otherwise disposed of. As the pertinent
provision states:

               [a] prospective licensee shall notify the Administrator of a
               contemplated purchase of contracts from a licensee and
               furnish the name and address of the licensee from whom
               the contracts will be purchased, the total number of
               contracts to be purchased, and the total outstanding
               principal balances thereof. Failure to comply with this
               subsection may preclude a prospective licensee from
               obtaining a license. A licensee shall obtain prior approval
               of the Administrator for the purchase of contracts from
               another licensee and for the sale of contracts to another
               licensee. Requests for approval of purchase or sale of
               contracts shall state the name and address of the licensee
               from whom the contracts are to be purchased or to whom
               they are to be sold, the total number of contracts and the
               total outstanding principal balances thereof. A licensee
               may not sell or otherwise dispose of contracts to a person
               or corporation not holding a license under the act, unless
               prior written approval is obtained from the Administrator.
               The privilege of collecting the charges authorized by the
               act may not be transferred to an unlicensed purchaser.
               This subsection shall not apply to:



                                             9
  Case 2:21-cv-00513-WSH Document 1-2 Filed 04/16/21 Page 27 of 47




           (I) The purchase or transfer of loan contracts between
               licensees under the same management and control.
           (2) The occasional sale or transfer of a loan contract to an out-
               of-State affiliate to effect the collection thereof, or for the
               convenience of a consumer.
           (3) The transfer of a loan contract by a licensee to any maker
               or person secondarily liable on the contract.

10 Pa. Code§ 41.6(a) (emphasis added). After this regulation was promulgated, the
CDCA itself was amended in 1998 to only require CDCA licensees to notify the
Department when it was selling loan contracts to other CDCA licensees rather than seek
the Department's approval. 7 P.S. § 6214.1. However, CDCA licenses must still seek the
prior written approval of the Department when they seek to sell loan contracts to non-
licensees. Id. To the extent that the regulation conflicts with the new statutory
amendment, the statutory amendment prevails. Under both the CDCA itself and the
regulation promulgated by the Department, a licensee may not sell loan contracts entered
into under the CDCA to an unlicensed person or entity without the Department' s prior
approval.

        Please note that a line of cases discusses whether certain transactions involving
the sale of promissory notes constituted loans under the CDCA. See Medical Dental
Business Service ofNew Jersey, Inc. v. Morrison, Secretary of the Commonwealth, 51 D.
& C. 552 (1944), Professional Service Credit Association, Inc., supra; General Motors
Acceptance Corporation v. Freeman, Secretary of Banking, 63 D. & C. 163 (1946). The
central question in all of those cases was whether or not the transaction was a loan
governed by the CDCA or merely a sale of negotiable notes not intended as a loan. As
one court put it:

               [s]urely, if this were a fair sale of these notes, which
               unquestionably petitioner might lawfully purchase for less
               than the sum due upon them, and afterward receive the
               whole amount with interest, the legality of such a sale we
               could not question. But, as already pointed out, the
               character and circumstances of this transaction bespeak it to
               be a loan notwithstanding petitioner speaks of it as a sale.

Medical Dental Business Service of New Jersey, Inc. , 51 D. & C. at 558. Since the facts
in your letter presume that the transactions involve a CDCA loan, these cases are not on
point and provide no safe harbor for Client to buy and sell CDCA loans.

Statutory Authority Required to Charge or Collect Interest

        Seventh, the Department's interpretation that the CDCA imposes a licensing
obligation even merely to buy and sell CDCA loan contracts, including the regulation
reproduced above, is supported in part by the rule that a person or entity needs some kind
    Case 2:21-cv-00513-WSH Document 1-2 Filed 04/16/21 Page 28 of 47




of statutory authority to charge more than the general usury rate of 6% per annum simple
interest. As the Pennsylvania Supreme Court has held:

                  [a]t common law the taking of any interest whatever was
                  illegal, and the right to charge it, being a privilege granted
                  by statute, is subject to legislative control.

Geier, 21 A.2d at 58. Accord 41 P.S. § 604. And, in addition to the making of usurious
loans, the prohibition against usury applies to any person who collects usurious interest,
such as when a person or entity has purchased a loan. 41 P.S. § 502. 4 Also, the privilege
of charging interest in excess of the general usury rate may not be transferred to a person
not licensed under the CDCA, 10 Pa. Code § 4 l .6(a), and neither may a license issued
under the CDCA be transferred or assigned. 7 P.S. § 6208.

Law ofAssignment; Banks and other Statutorily Authorized Lenders

       Eighth, Client proposes to purchase loan contracts through assignment. Under
Pennsylvania law:

                  an assignment extinguishes the assignor's right to
                  performance by the obligor and transfers that right to the
                  assignee ... 'The assignee stands in the same shoes as the
                  assignor.'

Southall v. Humbert, 685 A.2d 574, 579 (Pa.Super.Ct. 1996). Therefore, in order for
Client to "stand in the same shoes" as a licensee under the CDCA, Client must obtain its
own statutorily conferred right to charge and collect interest, fees and other charges in
excess of the general usury rate of 6% per annum simple interest. Otherwise, the
Department would only approve the sale of CDCA loan contracts to an unlicensed person
or entity if the unlicensed person or ertity purchasing the CDCA loan contracts formally
agreed, pursuant to a written contract, to only charge the general usury rate of 6% per
annum simple interest on a loan contract even though much higher interest rates and
charges are authorized under the contract in question.



4
  Based on the text of the prior 18th century Pennsylvania usury statute, Act of 2d March 1723, that is no
longer in force, it was the taking or receiving of usurious interest that was prohibited, not bargaining for it.
As the Pennsylvania Supreme Court has held, "[ t ]he offence consists not in bargaining for more than six
per cent., but in taking it on any bond or contract." Craig v. Pleiss, 26 Pa. 271 (Pa. 1856). This rule was
changed by the 1858 Pennsylvania usury statute which is also no longer in force ("[s]ince the passage of
the [ 1858 usury statute] above referred to, it is not unlawful for a debtor to pay, or a creditor to receive
more than six per cent. interest." Stayton, to use of Bryan v. Riddle, 7 A. 72 (Pa. 1886). But regardless of
the rules that existed prior to the enactment of the COCA, the COCA makes it unlawful to even, "charge,
collect, contract for or receive interest, discount, bonus, fees, fines, commissions, charges or other
considerations." 7 P.S. § 6203.A. In addition, the text of the current usury statute is broader than its
predecessor, see 41 P.S. § 201 , and debtors who are aggrieved by usury may maintain their action under the
usury statute against the person, "who has collected such excess interest or charges." 41 P.S.? 502
(emphasis added).


                                                      11
  Case 2:21-cv-00513-WSH Document 1-2 Filed 04/16/21 Page 29 of 47




        On the other hand, the Department would not object to a CDCA licensee selling
loan contracts made pursuant to the CDCA to a bank or other lender that is not licensed
under the CDCA if the bank or other lender in question is authorized by law to make
loans and charge and receive interest and fees at the same or higher rate and in the same
or higher amounts that are authorized by the CDCA. The logic to this is very clear. The
CDCA specifically states that:

               [t]his act shall not affect any ex1stmg laws, special or
               general, authorizing a charge for the loan of money in
               excess of interest at the legal rate. This act shall not apply
               to any person, persons, partnership, association or
               corporation operating under the laws related to banking
               in stitutions, building and loan associations, credit unions or
               licensed under the Small Loans Act, approved June
               seventeen, one thousand nine hundred fifteen, and
               supplements or amendments, or licensed by the Secretary
               of Banking of the Commonwealth of Pennsylvania under
               the provisions of any other statute.

7 P.S. § 62 17. See also 7 P.S. § 6203.A (concerning interest, fees and other charges that,
"aggregate in excess of the interest that the lender would otherwise be permitted by law
to charge if not licensed under this act ..."). Thus, the CDCA is not intended in any way
to hinder or impair the ability of other entities authorized to originate loans, charge and
receive interest, and buy and sell loan contracts and promissory notes, including
depository institutions. For instance, the U.S. Supreme Court has held that:

               [t]he sale of mortgages and ' other evidences of debt'
               acquired by way of loan or discount with a view to
               reinvestment is, we think, within the recognized limits of
               the incidental powers of national banks.

First National Bank of Hartford, Wisconsin v. City of Hartford, 273 U.S. 548, 560
(l 927). Pennsylvania state-chartered banks enjoy the same, if not greater, powers. 7 P .S.
§§ 20l(a)(ix), 303, and 315(i). See also 7 P.S. § 307. Thus, the Department would not
object if a CDCA licensee sold loan contracts to national banks or Pennsylvania state-
chartered banks provided the Department was satisfied that the bank in any particular
transaction was authorized to charge and receive the interest and other fees provided for
in the loan contract, promissory note and other documents to be assigned and no other
regulatory concerns were present. Naturally, the CDCA licensee selling loans to banks
would still be required to obtain the Department's approval pursuant to 7 P.S. § 6214.1
and 10 Pa. Code§ 41.6(a).

        Of course, if a bank later decides to sell a loan contract that it purchased by
assignment from a CDCA licensee, the person or entity to which the bank proposes to sell
the loan must be similarly authorized by statute to charge and receive the interest
provided for in the loan contract in question. If the person or entity is not so authorized,



                                             12
    Case 2:21-cv-00513-WSH Document 1-2 Filed 04/16/21 Page 30 of 47




it would run afoul of the general usury statute and the COCA, although the bank in
question would not otherwise need the Department' s prior written approval to sell such a
COCA loan contract unless required by a statute other than the COCA or regulation or
order stemming from the COCA, since a bank is not a COCA licensee. See 10 Pa. Code
§ 41.6(a), 7 P.S. § 6214.I.

Consequences of Not Obtaining a License

        The Department notes that the consequences of not obtaining a COCA license
when required by law to do so can be severe. For instance, criminal penalties apply. 7
P.S. § 6218.

       In addition, a COCA ban contract that has been bought by a person not holding a
COCA license and not otherwise authorized to buy COCA loan contracts may be
declared void. The Pennsylvania Supreme Court has held that:

                  . . . the general rule that an agreement which violates a
                  provision of a statute, or which cannot be performed
                  without violation of sue/, a provision, is illegal and void.
                  Where a contract is found to be against public policy, "it
                  cannot, under any circumstances, be made the basis of a
                  cause of action. The law when appealed to will have
                  nothing to do with it, but will leave the parties just in the
                  condition in which it finds them." . . . [W]henever it
                  appears that the enforcement of a contract would violate
                  public policy the court should refuse to proceed in an action
                  based solely upon it, and should dismiss the proceedings of
                  its own motion.

American Association of Meat Processors v. Casualty Reciprocal Exchange, 588 A.2d
491, 495-496 (Pa. 1991) (emphasis added). Given the Department's interpretation of
Section 3.A, it is clear that a COCA loan contract that has been purchased by a person
who lacks the authority to do so cannot be performed without violating the COCA.
Therefore, such a COCA loan contract might very well be void under the holding of
American, supra. 5

5
   in Anderson v. Automobile Fund, 391 A.2d 642 (Pa. Super. C't. 1978) (court equally divided, thus lower
court affirmed), the Pennsylvania Superior Court had the opportunity to discuss whether a violation of the
CDCA voided a loan contract under the equitable doctrine of rescission. Id., 391 A.2d at 648. The opinion
in support of affirmance and remand, which was the only opinion that discussed this issue, found no
violation of the CDCA, so it declined to discuss the effect ofa violation of the CDCA on a loan contract
stating that it is. "unnecessary to decide whether the civil remedy of rescission of the loan agreement would
be a proper remedy for violation of the C.D.C ./\ ." Id. However. rescinding a contract is not the same as
declaring it void. When a court rescinds a contract, the parties are returned. as nearly as possible. to their
original positions. Baker v. Cambridge Chase Inc., 725 A.2d 75 7 (Pa.Super.Ct. 1999). However, when a
contract is declared void. as in American, "[t]he law when appealed to will leave the parties just in the
condition in which it finds them." American, 588 A.2d at 495. Thus. when a contract is declared void, the
parties are left in the same position as when they came to court. which. in turn. may result in a windfall for
the debtors. It is clear from the fo regoing that the court in Anderson did not address declaring a CDCA


                                                     13
  Case 2:21-cv-00513-WSH Document 1-2 Filed 04/16/21 Page 31 of 47




       It is especially important to note that part of the public policy concerns that
compelled the Pennsylvania Supreme Court to declare the contract in American void
were based on the effect such a contract would have on a Pennsylvania administrative
agency. As the court states:

                 [w]hat we consider controlling, however, on the question of
                 waiver, is that the alleged contract is illegal under a statute
                 enacted in aid of significant public policies identified by
                 the Pennsylvania legislature.             The Pennsylvania
                 Workmen ' s Compensation Act is humanitarian and
                 remedial in its purpose, which is to provide workmen and
                 their families a quick and sure means of payment for
                 workrelated injuries without resort to litigation.         See
                 Wagner v. national Indemnity Co., 492 Pa. 154, 422 A.2d
                 1061 (1980). The insurance Department Act of 1921
                 empowers the Insurance Commissioner to administer and
                 enforce the insurance laws in large part to insure the
                 solvency of insurance companies, which, in the workers'
                 compensation field, is essential to protect the rights of
                 injured workers. Unauthorized favorable insurance rates,
                 such as those allegedly offered by Casualty in this case,
                 undermine the ability of the Insurance Commissioner to
                 protect the sources of compensation benefits »hich are
                 indispensable to the welfare ofiniured workers.

American, 588 A.2d at 495 (emphasis added). Similarly, the purchase of COCA loan
contracts by people who are unauthorized to do so undermines the ability of the
Department to protect consumers from excessive charges and abusive loan collection
practices.

        Fully in line with the Pennsylvania Supreme Court's holding in American, and
based on similar policy concerns, courts in other states have specifically held that loan
contracts issued by money lenders or creditors in violation of state licensing statutes are
not enforceable in spite of the fact that the relevant statute did not expressly provide for
such a consequence. See Solomon v. Gilmore, 731 A.2d 280 (Conn. 1999); Derico v.
Duncan, 410 So. 2d 27 (Ala. 1982); 6 Levison v. Boas, 150 Cal. 185 (1907). See also 29
A.LR. 4th 884 (1984) (''Annotation: Failure ofMoneylender or Creditor Engaged in
Business of Making Loans to Procure License or Permit as Affecting Validity or
Enforceability of Contract"). Thus, even though the COCA does not specifically state
that loan contracts illegally sold to unauthorized people or entities are void, a


loan contract void when it referenced rescission and, to the best of the Department's knowledge, no
Pennsylvania court has ruled on this issue.
6
  The Alabama legislature subsequently amended the statute in question in Derico to reverse, at least in
part, the holding of the Alabama Supreme Court in that case. See Farmer v. Hypo Holdings, 6 75 So. 2d
38 7 (Ala. 1996).


                                                    14
  Case 2:21-cv-00513-WSH Document 1-2 Filed 04/16/21 Page 32 of 47




Pennsylvania court might easily conclude that the fa il ure to obtain a COCA license to
buy and sell COCA loan contracts voids those COCA contracts.

       It appears that, aside from the goal of simply complying with the COCA and the
regulations promulgated thereunder, obtaining the Department's prior approval to acquire
COCA loan contracts may also serve to immunize such a purchaser from acquiring void
COCA loan contracts since that purchaser would lawfully be in possession of such
contracts. Thus, in addition to facing criminal penalties. economic hardship could
accompany a person or entity that unlawfully buys or sells COCA loan contracts.

        Please note that the consequence of a loan contract becoming void is different
from the remedy typically applied in a usury case. Pursuant to the LIPL, a person who
has been charged excess interest may refuse to pay such excess interest, 41 P.S. § 501,
and may recover triple the amount of excess interest actually paid. 4 I P.S. § 502. See
also 69 P.S. § 631.C (installment sale contract under Motor Vehicle Sales Finance Act
not enforceable in so far as prohibited costs or charges are concerned). The difference
between the typical usury situation of paying excessive interest and the situation
described in this letter may be that a person who buys and sells COCA loan contracts
without the requisite COCA license has evaded the licensing scheme set up by the
General Assembly to protect Pennsylvania consumers and may not in any way ever
perform such COCA contracts in a lawful manner.

        There is also another issue that the Department raises for the purpose of
recognizing it but on which the Department finds it unnecessary to take an official
position at this time. Whenever a loan contract is sold, it is typical in the world of
lending and finance for other documents to be sold in the same transaction including
promissory notes. The question is what effect, if any, does the COCA have on the sale of
promissory notes that are related to COCA loan transactions? Indeed, the word
"contract'' in the COCA is broadly defined to include not only simple loan contracts but
also promissory notes and, "any other form of negotiable or nonnegotiable instrument
evidencing an agreement to pay a sum certain in money at a fixed or determinable time ..
." 7 P.S. § 6202 ("contract"). It was clearly the intention of the General Assembly for
the COCA to regulate all aspects of a transaction subject to the COCA, including
promissory notes. Indeed, the Department's regulations governing the COCA apply to
promissory notes and the like. See 10 Pa. Code§ 41.3 (g) and (o).

         Pennsylvania's current version of the Uniform Commercial Code (" UCC")
governs promissory notes and other similar instruments. One set of defenses to paying
on an instrument like a promissory note includes, "duress, lack of legal capacity or
illegality o(the transaction which, under other law, nullifies the obligation o(the
obligor." 13 Pa.C.S. § 3305(a)(l)(ii) (emphasis added). The comments that accompany
this statutory text make it clear that other applicable law, and not the UCC, govern the
notion of illegality:

               [i]llegality is most frequently a matter of gambling or
               usury, but may arise in other forms under a variety of



                                            15
    Case 2:21-cv-00513-WSH Document 1-2 Filed 04/16/21 Page 33 of 47




                  statutes. The statutes differ in their prov1s1ons and the
                  interpretations given them. They are primarily a matter of
                  local concern and local policy. All such matters are
                  therefore left to the local law. If under the law the effect of
                  the duress or the illegality is to make the obligation entirely
                  null and void, the defense may be asserted against a holder
                  in due course. Otherwise it is cut off.

Uniform Commercial Code Comment - 1990, accompanying 13 Pa.C.S. § 3305(a)(l )(ii).
It is clear that the effect of the illegality involved must be to completely void the
obligation in question for this defense to be effective. As explained above, a CDCA loan
contract that is illegally acquired might very well be void. The question remains though
as to what effect does an illegal and void CDCA loan contract have on a related
promissory note. As one leading commentator has put it:

                  [t]ypically the issuing or transferring of commercial paper
                  is one event in a group of related events. Whether illegality
                  with respect to one of the other related events has any
                  effect upon the commercial paper issued or transferred
                  cannot be predetermined because the courts have not
                  articulated any general rule that can be applied.

Ronald A. Anderson, Anderson on the Uniform Commercial Code, § 3-305: 154 (3 rd ed.
1997) (1998 revision). While some states have held that an illegal transaction also makes
the accompanying note void, others have held that the illegality of a transaction does not
affect a related note. Id. at§ 3-305:148- 169. The Department has been unable to find
any decision from a Pennsylvania state court that is directly on point 7 and the
Department does not take an official position on this particular issue at this time
since it is unnecessary to decide the questions presented in your Letter. However, as
noted above, by defining the word "contract" broadly to include promissory notes and all
other kinds of negotiable and nonnegotiable instruments, 7 P.S. § 6202, the CDCA would
not seem to draw a distinction between a CDCA loan transaction and a related
promissory note. In addition, a rule that would allow unauthorized people who have
illegally bought CDCA loan contracts to enforce the promissory notes that accompanied
such CDCA loan contracts might very well defeat the entire regulatory scheme erected by
the General Assembly when it enacted the COCA. This could be an unreasonable, if not
absurd, result not intended by the General Assembly. I Pa.C.S. § 1922(1 ). But as noted


7
  As noted above, some cases have discussed the difference between making a loan and the sale of a note.
Medical Dental Business Service of New Jersey, Inc., Professional Service Credit Association, Inc ..
General ,Hotors Acceptance Corporation, supra. But the issue in those cases was whether or not the sale
of notes and the overall transaction constituted a loan under the COCA. Those cases did not address the
need for licensure to buy and sell loans that fall under the jurisdiction of the COCA. The same is true for a
related line of cases that explains that a purchaser of notes may not use the defense of usury against the
person from whom the notes were purchased. See Selt::er v. Sokoloff, 153 A. 724 (Pa. 1931); Sark v. C.
Trevor Dunham, Inc. 163 A. 315 (Pa.Super. Ct. 1932); Personal Discount Company v. Lincoln Tire
Company, 67 D.&C 35 (1949); Musolfv. Central Standard Life Insurance Company, 40 Erie 189 (/956).


                                                     16
    Case 2:21-cv-00513-WSH Document 1-2 Filed 04/16/21 Page 34 of 47




above, the Department expressly declines to take an official position on what effect
an illegal and void CDCA loan contract has on a related promissory note.

         Please note that the Department's interpretation of the word "negotiate" or
"negotiating" in this letter is specific to the COCA and based on the intention of the
General Assembly. Whether or not "negotiate" has the same meaning in other statutes
under the Department's jurisdiction is a different inquiry requiring an analysis of the
General Assembly's intention concerning the particular law in question. For instance,
under the Mortgage Bankers and Brokers and Consumer Equity Protection Act, 63 P.S.
§ 456.101 et seq. ("MBBCEPA"), the definition of a mortgage broker is, "[a] person who
directly or indirectly negotiates or places mortgage loans for others in the primary
market for consideration." 63 P.S. § 456.302 (emphasis added). Since the definition of a
mortgage broker is limited to negotiating in tre primary market, it is doubtful that the
General Assembly intended to govern mortgage brokering in the secondary market by
enacting the MBBCEPA. While the Department does not decide this issue at this time,
this discussion serves to illustrate the point that the meaning of the word "negotiate" or
.. negotiating'' in a statute is specific to the statute in question and may vary from law to
law.

Question #6

You state in your Letter:

                  From a review of the CDCA and our conversation, it is my
                  understanding that a license under the CDCA is not needed
                  to purchase (i) lender or bank credit card accounts or (ii)
                  retail merchant or seller credit card accounts, as credit cards
                  are not subject to regulation under the CDCA.

Letter at 4.

Answer

        As discussed above, the scope of Section 3.A of the CDCA is very broad and
includes, ·'negotiating or making loans or advances of . . . credit." 7 P.S. § 6203.A. In
addition, there are at least two cases 8 decided at the trial court level in Pennsylvania that

8
  See Medical Dental Business Service of New Jersey, Inc. v. Morrison, 1944 Pa. D. &. C. LEXIS 161, 12
("[s]urely what petitioner intends to do is to advance money to the payee of the note and advance credit to
the maker of the note. To compel the Secretary u r the Commonwealth to issue a certificate of authority
would put this foreign corporation, whether it negotiates or makes loans or ad, ances of money or credit. in
a more fortunate position than domestic corporations, in that a foreign corporation would be free from the
control of the Department of Banking while a domestic corporation engaging in the same business would
be subject to such control."). See also Weaver, Grose, Langhart & ,\,fay Inc. v. Myers, 17 D. & C. 2d 405,
412 (/958) (emphasis in original) (''[i)nTyson v. The School Directors of Halifax Township, 51 Pa. 9
( 1855). the Supreme Court defined ·advances of money' as ·furnishing of money or goods for others in
expectation of reimbursement.' In Insurance Company v. Dutcher, 95 U.S. 269,272 ( 1877), the United
States Supreme Court held that the lending of money to a person does not require that such person actually


                                                     17
  Case 2:21-cv-00513-WSH Document 1-2 Filed 04/16/21 Page 35 of 47




could lead to the conclusion that, absent some legislative direction to the contrary, credit
cards may, depending on the circumstances, fall under the jurisdiction of the COCA. 9

       Pennsylvania courts have held that the credit stores give to customers who
purchase goods is not generally subject to usury laws. As the Pennsylvania Supreme
Court has put it:

                  [o]f course, all sale or lease contracts which extend credit
                  are, to a certain extent, akin to the making of loans, but
                  where a greater charge is exacted in the case of a sale on
                  credit than in a cash sale it is included in the selling price of
                  the article. It being uniformly held that sellers are free to
                  contract with buyers as to the terms and conditions of sales,
                  the financing [by sellers] of sales of merchandise by the
                  extension of credit has never been considered subject to the
                  prohibition of usury or to regulations applicable to banking
                  and loan transactions.

Geier, 21 A.2d at 58. This doctrine applies to the sale of both goods and services.
Equipment Finance, Inc. v. Grannas, 218 A.2d 81, 82 (Pa.Super.Ct. 1966), citing
Melnicojf, supra). However, since the COCA broadly applies to any loan or advance of
money or credit, 7 P.S. § 6203, it was necessary for the General Assembly to exempt
credit sales of personal property from its scope. As the pertinent provision states:

                  [t]his act shall not apply to any bona fide sale of personal
                  property by a person regularly engaged in the sale of such
                  personal property, wherein the purchaser may pay any part
                  or all of the purchase price in stated installments, nor to any
                  such bona fide sale under a conditional sale contract, lease
                  or bailment, wherein the purchaser, lessee or bailee has the
                  option of becoming, or is bound to become, the owner of
                  the property upon full complian:e with the terms of the
                  agreement.

7 P.S. § 6217. Thus, the General Assembly incorporated the common law doctrine
mentioned above (concerning the credit that stores provide to customers) into the COCA
(prior to enacting the Goods and Services Installment Sales Act) insofar as it applied to
sellers selling and financing the same sale of personal property since the COCA would
otherwise have abrogated that doctrine.



receive the moneys loaned, where the lender confers a benefit to the borrower in moneys worth equal to
such loan by satisfying an existing indebtedness."'
9
  Of course, Section 17 of the CDCA makes it clear that financing transactions that involve the bona fide
sale of personal property are, under most circumstances, not governed by the CDCA. 7 P.S. § 6217. See
also Geier, 21 A.2d at 58. So credit cards for those and other purposes excepted in Section 17 of the
CDCA would not be governed by that act. Otherwise, it may be possible.


                                                    18
  Case 2:21-cv-00513-WSH Document 1-2 Filed 04/16/21 Page 36 of 47




        Noticeably absent from the exemptions of Section 17 of the CDCA is a similar
exemption for the sale of services. Thus, it would appear that the General Assembly
intended to abrogate the common law doctrine referred to above (i.e. that the credit that
stores provide to customers who purchase goods is not generally subject to usury laws)
by enacting the CDCA insofar as a loan or advance of credit related to the sale of
services. "Exceptions expressed in a statute shall be construed to exclude all others." I
Pa.C.S. § 1924. However, the Pennsylvania courts appear to have ignored that nuance,
since cases discussing the CDCA have glossed over or ignored the absence of an
exemption for the sale of services. See, e.g., Professional Service Credit Association,
supra. Any potential conflict or ambiguity was mooted by the enactment of the Goods
and Services Installment Sales Act ("GS ISA"), 69 P .S. § 110 I et seq.

        By enacting the GSISA, the General Assembly provided a framework to govern
credit sales involving goods and services. In addition, by Act of March 25, 1982, P .L.
199, No. 68, the General Assembly amended the GSISA and made it clear that:

               [n]otwithstanding any other act, this act [the GSISA] shall
               exclusively govern and regulate the terms and conditions of
               all extensions of credit by the means of credit cards and
               credit card operations for the purchase of goods and
               services within this Commonwealth but excluding cash
               advances.

69 P.S. § 1104 (emphasis added). Thus, regardless of the COCA, the GSISA was
intended to govern credit cards insofar as they were used to purchase goods and services.
However, the use of credit cards for cash advances remained subject to usury laws. Id.

        Legislation enacted later in time by the General Assembly provided alternative
bases for certain lenders to operate credit card programs. For instance, in addition to the
authority under the GS ISA, Pennsylvania state-chartered banks and, by operation of the
National Bank Act, 12 U.S.C. § 85, national banks, may use Section 322 of the Banking
Code of I 965, 7 P.S. § 322, as an alternative basis of authority to operate credit card
programs. See Act of December 28, 1994, P.L. 1424, No. 167, Sections 4-6. Accord
Simplification and Availability of Bank Credit- Statement of Policy, 10 Pa. Code § 13.51.
Since Section 322 governs cash advances, this provides broader authority than the
GSISA. Compare 7 P.S.? 322 with 69 P.S. § 1104.

        The Department takes the position that, depending upon the kind of lender
involved, there are different bases upon which a credit card program may be operated.
Since Client intends to purchase credit card accounts by assignment, the question you
present is whether Client may, "stand[s] in the same shoes as the assignor." Southall, 685
A.2d at 579. If the credit card accounts purchased by Client are governed by the GSISA,
no licensure is required under the CDCA and Client need only follow the GSISA and
other applicable laws to collect on those accounts. If, however, the credit card accounts
Client intends to purchase are governed by some other authority, such as Section 322 of
the Banking Code of 1965, then Client would need to find some way to gain the lawful



                                            19
  Case 2:21-cv-00513-WSH Document 1-2 Filed 04/16/21 Page 37 of 47




authority to stand in the shoes of the originating lender and comply with the governing
statute. And if the credit card accounts Client seeks to purchase by assignment involve
cash advances, then the GSISA provides no safe harbor, 69 P.S. § l l 04, and Client must
acquire the lawful authority charge the interest, fees and other charges imposed by the
lender for those cash advances.

Question #7

You state in your letter:

               A license mder the COCA also is not needed to acquire
               retail installment paper or motor vehicle installment paper,
               as such credit transactions also are not regulated
               thereunder.

Letter at 4.

Answer

        The Department agrees with your assertion with respect to retail installment paper
insofar as the contracts in question are governed by the GSISA; otherwise licensure under
the COCA might be required for the sale of services.

        The Department also agrees with your assertion with respect to motor vehicle
installment paper since the COCA provides an exemption for such financing. See 7 P.S.
§ 6217. However, generally speaking, the Motor Vehicle Sales Finance Act, 69 P.S. §
601 et seq., governs installment sale contracts for motor vehicles and you are strongly
advised to review that act for its applicability to Client's proposed business plans.

Question #8

You state in your letter:

               In addition, as I also understand, a COCA license would
               not be needed to purchase accounts subject to the COCA
               (such as (i) closed-end installment loans or (ii) revolving
               loan accounts) from federally or state-chartered financial
               depository institutions (such as banks, savings banks,
               savings and loan associations, or credit unions, among
               others) that originated the loan or the account, as such
               entities would have authority to originate loans otherwise
               subject to the COCA without a license.

Answer




                                           20
 Case 2:21-cv-00513-WSH Document 1-2 Filed 04/16/21 Page 38 of 47




        The Department disagrees with your assertion as explained in detail above. Client
would need to obtain its own independent statutory authority to charge and receive the
interest, fees and other charges imposed by the loan contract and promissory note in
question.

Question #9

You state in your letter:

               [m]oreover, it is my understanding that it is also well-
               settled that a licensing obligation would arise under the
               COCA for an entity to acquire closed-end installment loans
               of $25,000 or less, or revolving loan accounts with a credit
               line of $25,000 or less, from COCA licensees who
               originated such credit obligations only if the acquiring
               entity intended to charge or collect interest at a note rate
               that exceeds the six percent general usury ceiling. As the
               Company would not be seeking to impose, charge, or
               collect any interest on the balance on the loan once
               acquired, the Company would not need to be licensed under
               the COCA to acquire such credit obligations. If the
               Company sought to charge interest on these accounts, it
               could collect up to six percent per year without raising a
               licensing obligation.

Letter at 4.

Answer

        The scope of the COCA was addressed above and need not be addressed here.

         As a general matter, and as stated above, the Department agrees with your
assertion that an unlicensed entity does not violate the COCA or the LIPL if that entity
acquires loan contracts originated under the COCA but only contracts to charge interest,
fees and other charges that aggregate to no more than 6% simple interest per annum. Of
course, the Department would only permit such an unlicensed entity to purchase such
COCA loan contracts pursuant to 7 P.S. § 6214.1 and 10 Pa.Code§ 41.6(a) if the entity
agreed, in writing, to limit itself to charging only up to 6% simple interest per annum for
all interest, fees and other charges. Aside from simple prudence, the Department would
require such a written contract from an acquiring entity so that the entity would not
violate the COCA. Section 3.A of the COCA makes it unlawful for unlicensed persons to
even, "contract for or receive interest, discount, bonus, fees, fines commissions, charges,
or other consilerations which aggregate in excess of the interest that the lender would
otherwise be permitted by law to charge if not licensed under this act ..." 7 P.S. §
6203.A (emphasis added).




                                            21
 Case 2:21-cv-00513-WSH Document 1-2 Filed 04/16/21 Page 39 of 47




         However, despite the Department's general agreement with your assertion, a word
of caution is in order. It is the Department's understanding that loan balances owed to
COCA licensees frequently already include the interest owed in the loan balance itself.
For example, Client may purchase a loan from a COCA licensee with a balance owed of
$10,000 and that figure would already include the interest and other charges owed that far
exceed 6% simple interest per annum. If Client is not licensed under the COCA and not
otherwise authorized to impose interest, fees and other charges in excess of 6% simple
interest per annum as provided for in a loan contract, then Client would need to ensure
that every loan contract it acquired did not already include in the balance owed interest,
fees and other charges in excess of the general umry limit. If a loan balance did include
interest, fees and other charges in excess of the general usury rate, Client would need to
determine the amount of principal owed on the loan and would only be able to contract
for and receive interest, fees and other charges permissible at the 6% simple interest per
annum general usury rate.

Question # 10

You state in your letter:

                In acquiring the accounts described herein that are subject
                to the COCA (closed-end installment loans and revolving
                loan accounts of $25,000 or less), the Company intends to
                collect only the outstanding balance on the account, which
                may include interest that had accrued at a rate in excess of
                six percent. In our conversation, you suggested that the
                balance in the account, including the outstanding principal
                and such accrued interest, possibly could be collected
                without raising a licensing obligation under the COCA if
                the Company did not seek to charge additional interest in
                excess of six percent on the account once acquired, but that
                the matter would need to be discussed with the
                Department's counsel. We would appreciate clarification
                on this point so that the Company knows the extent of the
                outstanding balance it can collect without triggering a
                license obligation.

Letter at 5. You also state in a footnote that, " [b ]efore charging any new interest on
accounts with accrued interest, the Company, of course, would review Pennsylvania law
to ensure that there is no compound interest restriction. Letter at 5 n.1.

Answer

Charging Additional Interest

       As explained above, the outstanding balances owed by consumers under COCA
loan contracts may include interest owed at a rate higher than the general usury rate.



                                            22
 Case 2:21-cv-00513-WSH Document 1-2 Filed 04/16/21 Page 40 of 47




Unless Client acquires the statutory authority to charge, contract for or receive interest in
excess of the general usury statute, Client may only collect interest at the rate of 6 per
cent per annum on COCA loans acquired and only if the Department approves of the
transfer of such loan contracts to an unlicensed person or entity pursuant to 7 P.S.?
6214.1 and 10 Pa. Code§ 41.6(a).

         You also raise the issue of whether additional interest may be charged for a loan
after it is in default. The Department notes that you did not explain under what authority
Client proposes to charge additional interest on a loan that has already come to maturity
and is in default.

         Of course, COCA licensees may extend, defer, renew or refinance loan contracts
under the COCA. 7 P.S. § 6213 .K and L. However, your question does not expressly
state tint it is asked in the context of extending, deferring, renewing or refinancing
CDCA loan contracts.

       The COCA comprehensively governs every kind of interest, fee and charge of any
kind whatsoever that may be imposed by a licensee on a consumer. As the pertinent
provision states:

               [a] licensee shall not charge, contract for, collect or receive
               interest, discounts, fees, fines, commissions, charges or
               other considerations in excess of the interest or discount,
               service charges, extension charges, deferment charges,
               default charges, recording and satisfaction fees , premiums
               for insurance, attorney ' s fees, court costs, repossession
               expenses, storage charges, and selling expenses authorized
               by the provisions of this act.

7 P.S. 6214.B. If a charge is not authorized by the COCA, then it is impermissible to
impose it on a consumer, regardless of whether or not the charge constitutes
consideration for the loan. For instance, if Client held a COCA license, it could impose
default fees on a debtor. 7 P.S. § 6213.K; IO Pa. Code§§ 41.3(d), 41.3a. However, if
Client, as an unlicensed purchaser and with the Department's prior approval, acquires
COCA loan contracts pursuant to the COCA without any kind of statutory authority, then
it may only collect interest or other charges at a rate of up to six per cent per annum, and
may not impose any other kind of charge since all charges are regulated by the COCA.

Compound Interest

         In footnote number 1 of your letter, you refer to the charging of additional interest
by Cliett on interest already charged to a debtor on a COCA loan contract as, "compound
interest." Letter at 5 n. 1. The Department notes that the Pennsylvania Supreme Court
has held that:




                                             23
 Case 2:21-cv-00513-WSH Document 1-2 Filed 04/16/21 Page 41 of 47




               [i]t is fairly well established that the law in this
               Commonwealth frowns upon compound interest and as
               such will only permit compound interest on a debt when the
               parties have provided for it by agreement or a statute
               expressly authorizes it.

Powell v. Allegheny County Retirement Board, 246A.2d 110, 115 (Pa. 1968). See also
Pennsylvania State Education Association with Pennsylvania School Service
Personnel/PSEA v. Appalachia Intermediate Unit 08, 476 A.2d 360, 363 (Pa. 1984);
Ackerv. Provident National Bank, 512 F.2d 729, 739- 742 (3 rd Cir. 1975). As explained
above, Since the COCA governs all kinds of charges that may be imposed by a COCA
licensee, 7 P.S.? 6214.B, a COCA licensee and a debtor are not free to contract for
compound interest if it is not permitted under the CDCA.

       The Department has reviewed the COCA and takes the position that the COCA
does not specifically authorize "compound interest" as that term is generally understood.
The term "compound interest" is broadly understood to mean:

               [i]nterest that is paid not only on the principal, but also on
               any interest earned but not withdrawn during earlier
               periods. Interest upon interest; i.e., when the interest of a
               sum of money is added to the principal, and then bears
               interest, which thus becomes a sort of secondary principal.

Blacks Law Dictionary, 6th Edition (West 1990). Section 13 of the COCA governs the
interest rate that a COCA licensee may charge. One method of calculating the interest
rate authorized by Section 13 is referred to as the .. discount" rate. See 7 P.S. § 6213.E
and H. The "discount" rate involves calculating the authorized interest rate based on the
time balance of a loan contract at the time the loan contract is made to a consumer and
not just on the principal amount owed. Part of this calculation does involve interest being
charged on interest. However, since the "discount" rate calculation is made at the
beginning of the loan contract and all payments are known at the time the loan is made,
this does not present the typical situation involving compound interest in which the
amount of interest owed continues to balloon geometrically to an amount not specifically
agreed to by both parties.

        Furthermore, Section 13 of the COCA does not authorize the kind of "compound
interest" that your Client would like to impose. Client is contemplating the possibility of
imposing additional interest on COCA loan contracts that are in default and for which the
interest rate has already been calculated. Letter at 5. Nowhere does the COCA authorize
the unilateral imposition of the kind of interest that you suggest in your letter. Assuming
Client possessed the requisite statutory authority, and as noted above, a COCA licensee
may extend, defer, renew or refinance loan contracts under the COCA. 7 P.S. § 6213.K.
and L. And, as discussed below, a COCA licensee may impose default charges. 7 P.S. §
6213.K. But the COCA provides no authority for a COCA licensee to unilaterally add
interest charges to an existing loan contract.



                                            24
    Case 2:21-cv-00513-WSH Document 1-2 Filed 04/16/21 Page 42 of 47




Charges for the Detention of Money

        The United States Court of Appeals for the Third Circuit recently held in Po/lice
v. National Tax Funding, 225 F.3d 379 (3 rd Cir. 2000), that certain charges may be
imposed after a loan has matured without running afoul of the LIPL. The Department
writes to clarify this area of the law as it relates to the COCA.

      The relevant issue in Pollice was whether the LIPL recognizes a distinction
between:

                  . . . on the one hand, charges imposed on account of a
                  debtor's failure to make timely payment of money when
                  due ("detention"), and on the other, money received by a
                  creditor as consideration for agreeing to refrai n from
                  immediately collecting a debt ("forbearance").

Pollice, 225 F.3d at 392-393. The former constitutes the detention of money. The court
in Pollice predicted that the Pennsylvania Supreme Court would rule that charges for the
"detention" of money are not subject to the LIPL because they are not imposed as
consideration for the loan or use of money. Id. , 225 F.3d at 394-395, 399.

        First, the Department respectfully finds the Third Circuit's analysis to be
thorough. However, as all federal courts readily acknowledge, the Pennsylvania Supreme
Court has the final word on interpreting Pennsylvania law and, to the best of the
Department's knowledge, that court has not ruled on the issues decided by the Third
Circuit in Po/lice as they apply to the LIPL 10 or the COCA. Therefore, the Department
reserves judgment on whether the doctrine of law concerning charges imposed for the
detention of money exists in Pennsylvania as it relates to the LIPL.

        Second, regardless of whether the doctrine concerning the detention of money
exists with respect to the LIPL, the Third Circuit in Pollice did not discuss the
applicability of that doctrine to the COCA as the Department discusses below.

       The Third Circuit held in Pollice that usury is founded on an agreement between
two parties. Pol/ice, 225 F.3d at 394-395. Thus, according to the court in Pollice, an
agreement is a necessary predicate in order for usury to exist:

                  [a] II the terms of the statute de note consensual agreements
                  between the parties, indicating that a withholding or
                  detention by the borrower not consented to by the lender is
                  not within the statute's purview. The mere fact that the


    0
'   It would appear that the Pennsylvania Supreme Court has discussed the detention of money under the
19th Century usury statute that preceded the LIPL. See In re Kenin 's Trust Estate. 23 A. 2d 83 7, 844 n. 4
(Pa. 1942).



                                                     25
     Case 2:21-cv-00513-WSH Document 1-2 Filed 04/16/21 Page 43 of 47




                  parties have agreed to the rate to he paid after the debt is
                  due does not make an arrangement a forbearance.

Pollice, 225 F.3d at 394, quoting Smith Machinery Co. v. Jenkins, 654 F. 2d 693, 696
(ldh Cir. 1981) (emphasis added).

        Without passing upon the correctness of the holding in Pol/ice , charges for the
"detention" of money as described in Pol/ice are, in essence, default charges. Default
charges are strictly regulated by the COCA even though they, unlike extension or
deferment charges, 11 are not the subject of an agreement between a licensee and a debtor.
A licensee may simply impose the permissible default charges after compliance with the
requirements of the CDCA:

                  [t]his act requires that due notice of a licensee ' s intention
                  to collect default charges be given to the consumer in the
                  statement of contract. A licensee may, upon notice, collect
                  a specified default charge on loan contracts at the rate
                  permitted in the act on the amount in default.

10 Pa. Code§ 4l.3(d) (emphasis added). See also 7 P.S. §§ 6213 .K, 6215 and 10 Pa.
Code § 41.3a. Even though no agreement is in place for a CDCA licensee to impose a
default charge, it may nonetheless impose a default charge. Thus, unlike the Pollice
court's interpretation of the LIPL, the CDCA clearly governs charges for the detention of
money even though they are not the subject of an agreement.

        The Pol/ice court also noted that consideration for an agreement was necessary in
order for usury to attach and fees for the detention of money were not imposed for
consideration:

                  [Usury statutes] apply only to those contracts which in
                  substance involve a loan of money or forbearance to collect
                  money due, and so, where there is no loan or forbearance,
                  there can be no usury . . . . A charge imposed because of
                  the late payment of a debt comes within the definition of
                  interest under a usury statute only where it is paid as
                  consideration for the creditor' s forbearance of asserting his
                  right of collection.

Pollice, 225 F.3d at 394, quoting 4 7 C.J.S. Interest & Usury _'·.' 122 (1982) (emphasis
added). As noted above, the COCA expressly regulates default charges even though a
11
   '"[a]n extension ari ses from a written a,:reement. other than the original loan contract,
between a consumer and a licensee to alter the payment schedule in the original loan
contract or to postpone one or more scheduled payments to the end of the contract. A
deferment arises from a written a,:reement. other than the original loan contract, between
a consumer and a licensee to postpone one or more scheduled payments for a specified
period of time other than to the end of the contract. Each extension or deferment shall be
                                      *
negotiated separately: • IO Pa. Code 41.3( e) ( emphasis added).


                                                      26
 Case 2:21-cv-00513-WSH Document 1-2 Filed 04/16/21 Page 44 of 47




licensee merely imposes them on a debtor and not as part of the consideration given for a
COCA loan agreement.

        Although the court in Pollice did not address the CDCA. it did note that the rule it
approved concerning the detention of money applies, " [i]n the absence of language in the
usury statutes that compels a different conclusion ... " Po/lice, 225 F.3d at 393. The
Department takes the position that the COCA is the kind of a statute that compels steh a
different conclusion in that it regulates all charges of any kind whatsoever, including
charges for the detention of money.

Question #11

You state in your letter:

               [w]ith each sale and purchase transaction involving a pool
               of COCA loans, a COCA licensee must provide notice to
               the Department if it sells loans to a licensee, but must
               obtain approval of the Department to sell loans to a non-
               licensee. As you have indicated, the Department wants to
               ensure that a non-licensee has interest rate authority (as
               would a chartered financial institution) or agrees to not
               charge interest in excess of six percent per year on the
               loans acquired, unless licensed. Although this approval is
               handled on a transaction-by-transaction basis, we
               respectfully request that the Department consider accepting
               an annual certification from the Company that, to the extent
               it acquires loans subject to the COCA from COCA
               licensees and seeks to charge interest on such credit
               obligations, the Company will not charge or collect interest
               at a rate that exceeds six percent per year on the
               outstanding balance.

Letter at 5.

Answer

         The Department declines your request to accept an annual certification from
Client as stated in your Letter, although the Department reserves the right to reconsider
this issue in the future.

Question #12

You state in your letter:

               [f]inally, I also request consideration by the Department of
               another issue under the Act. As all of the accounts



                                            27
     Case 2:21-cv-00513-WSH Document 1-2 Filed 04/16/21 Page 45 of 47




                   purchased by the Company are charged off consumer credit
                   accounts or accounts of a debtor in bankruptcy, arguably
                   the accounts would no longer be subject to the COCA as
                   there is no agreement to pay a sum certain of money by a
                   fi xed or determinable time. As the loans are in default, the
                   agreement by the consumer to pay has been breached.
                   Without an agreement in place, the charged-off accounts do
                   not appear to be subject to the COCA for purposes of
                   licensing an entity that purchases such charged-off
                   accounts. I would appreciate consideration of this position.

Letter at 6.

Answer

         The Department takes the position that the COCA governs all loan contracts
entered into thereunder at all times, including when loan contracts have been breached by
one or all of the parties thereto. For instance, a default constitutes a breach of a loan
contract 12 and the COCA, as noted above, nonetheless governs the kinds of charges that
may be imposed on a debtor for a default. 7 P.S. §§ 6213 .K, 6215; 10 Pa.Code§§
41.3( d), 4 I .3a. Charging off a loan is an internal accounting decision made by a lender
and does not effect the legal validity of the loan agreement.

Advisory

        Pursuant to the Commonwealth Attorneys Act, 71 P.S. § 732-101 et seq., the
undersigned may only give legal advice to the Department and may not divulge that legal
advice or other confidential matters, such as attorney-client communications, to anyone
without permission from the Department. No such permission has been given in this
case. Therefore, this letter represents the policy positions of the Department and is not
intended to disclose privileged and confidential legal advice provided by the Office of
Chief Counsel. Accordingly, this letter may not be relied upon or construed as
constituting legal advice. This letter constitutes a duly authorized statement of the
Department's official position regarding the issues discussed herein and has been
authorized by the appropriate Department personnel. The Department's analysis is based
upon the facts as stated in this letter. Any change in the facts could result in an
amendment or reversal of the Department's position.

                                                       Sincerely,



                                                       David H. Bleicken
                                                       Deputy Chief Counsel

12
     The COCA defines "default" as, "failure to pay a contract when due or failure to pay any stated
installment when due." 7 P.S. § 6202 .


                                                      28
Case 2:21-cv-00513-WSH Document 1-2 Filed 04/16/21 Page 46 of 47




Enclosure




                               29
                                          Case 2:21-cv-00513-WSH Document 1-2 Filed 04/16/21 Page 47 of 47

,! 1111 1,1,, 11 11, 1, 1ll 11 1111111 111 ll 111ll1l 111111 1111
                      1
                          •
                                      1    1       1
                                                                                                                       , 6 ow1zs.
                                                                                             en                       ~           •
                                                                                             ~
                                                             1111111111111    11111                           "'~'": ~ f t , ~
                                                                                             d ~ihi~~~ :. ~ Z' US POSTAGE
                                                                                                                                       ,,,,::~~


                                           I               7017 3040 DODD 9360 8938          ~ r.--:1~·1111i1: 02 1 P $ 008.85°
                                                                                             U:: , ___..i;!.~":'..,,■"i. 000.:606261
                                                                                                                                   MAR 18 2C21
                                                                                                                    MAiLED FROM ZIP CODE 1521 9




                                                       Moynihan Law, P.C.
                                                       2 Chatham Center, Suite 230
                                                       Pittsburgh, PA 15219




                                                       Quantum3 Group, LLC
                                                       12006 98th Ave NE, Suite 200
                                                       Kirkland, WA 98034-4218




                                    -····J
